Order filed September 14, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00375-CV
                                ____________

                     MICHAEL R. WILLIAMS, Appellant

                                        V.

              JIMGLO YELLOWSTONE BLVD, LLC, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-11162


                                     ORDER
      The notice of appeal in this case was filed July 7, 2021. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On August 25, 2021, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.
      Appellant is ordered to demonstrate to this court that has made arrangements
to pay for the clerk’s record on or before September 29, 2021. See Tex. R. App. P.
35.3(c). If appellant fails to do so, the appeal will be dismissed. See Tex. R. App.
P. 37.3(b).

                                  PER CURIAM
Panel Consists of Justices Jewell, Spain, and Wilson.